Filed 3/1/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 39







In the Interest of D.V.A.  



-------------



Julie Lawyer, Assistant State’s Attorney, 		Petitioner and Appellee



v.



D.V.A., 		Respondent and Appellant







No. 20160315







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Gail Hagerty, Judge.



AFFIRMED.



Per Curiam.



Ryan A. Keefe, Assistant State’s Attorney, Burleigh County Courthouse, 514 E. Thayer Ave., Bismarck, ND 58501, for petitioner and appellee; submitted on brief.



Kent M. Morrow, 103 S. Third St., Ste. 6, Bismarck, ND 58501, for respondent and appellant; submitted on brief.

Interest of D.V.A.

No. 20160315



Per Curiam.

[¶1]	D.V.A. appeals from an order denying his application for discharge from civil commitment as a sexually dangerous individual.  D.V.A. argues the district court erred in denying his application for discharge because the order is not supported by sufficient evidence that he continues to be a sexually dangerous individual under N.D.C.C. § 25-03.3-01(8).  We conclude the district court’s findings of fact are supported by clear and convincing evidence, and we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Carol Ronning Kapsner